DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 12/27/2021. Claims 1-3, and 5-7 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-7 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 12/27/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 101 is not persuasive. With respect to claim 7, the applicant argues that the proposed amendment moots the rejection because Paragraph 0018 of the specification discloses that the term “recording medium” does not encompass transitory signals. The examiner respectfully disagrees with that argument. Paragraph 0018 discloses that the control part 120 includes a CPU, a RAM, a ROM, etc., and executes a route guidance program 121 stored in the recording medium 130. Paragraph 0018 doesn’t exclude the recording medium 130 from being transitory media.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 12/27/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Kawamata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Kawabata and Sengoku et al US 2010/0179752 A1 (hence Sengoku) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 1, and 5-7, the applicant claims “even if the obtained driving assistance map data is not a latest version available from the map provider”. The specification doesn’t support that limitation. Paragraph 0021 of the published application discloses “driving assistance map data MD1 with the latest version and route guidance map data MD2 with the latest 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. With respect to claims 1, and 5-7, the applicant claims “even if the obtained driving assistance map data is not a latest version available from the map provider. The omitted elements are: an element or step that detects or identify that the driving assistance map is the latest or not in order to provide it even if it is not the latest version.
 Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claim limitation recites “computer readable recording medium”.  However, the usage of the phrase “computer readable recording medium” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium (Specification, paragraph 0069) and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
            The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata US 2020/0056894 A1 (hence Kawabata) in view of Sengoku et al US 2010/0179752 A1 (hence Sengoku).
In re claims 1, and 5-7, Kawabata discloses a road specifying device which estimates an appropriate own vehicle position even when autonomous driving maps are not prepared for all roads in a driving assisting function which can automate and assist part or all of a driving operation of a passenger, and correctly perform traveling control of the autonomous driving (Abstract) and teaches the following:
A driving assistance system capable of communicating with a route guidance system that searches for a planned travel route of a vehicle based on route guidance map data and provides guidance on the planned travel route (Abstract), the driving assistance system comprising: a processor programmed to: accept, as input, the planned travel route from the route guidance system (Fig.3, and Paragraph 0026); provide driving assistance of the vehicle on the planned travel route, based on driving assistance map data (Paragraph 0023, Paragraph 0030, and Fig.1, #30); and obtain, when map data do not match each other, the driving assistance map data from a map provider (Paragraphs 0028, and 0034-0036)
However, Kawabata discloses map data differences (Paragraphs 0028, and 0034-0036) and doesn’t explicitly teach the following:
compare a version of the route guidance map data and a version of the driving assistance map data; and obtain, when the version of the route guidance map data and the driving assistance map data do not match each other, the driving assistance map data whose version matches the version of the route guidance map data from a map provider, even if the obtained driving assistance map data is not a latest version available from the map provider
Nevertheless, Sengoku discloses a navigation server and the like which supports guiding of a mobile body by a navigation device, on the basis of communication with the navigation device (Paragraph 0002) and teaches the following:
compare a version of the route guidance map data and a version of the driving assistance map data; and obtain, when the version of the route guidance map data and the driving assistance map data do not match each other, the driving assistance map data whose version matches the version of the route guidance map data from a map provider, even if the obtained driving assistance map data is not a latest version available from the map provider (Paragraph 0044)
 It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kawabata reference with the map version checking and matching feature, as taught by Sengoku, in order to control a vehicle to perform the traveling according to a navigation map which version matches the support map information such that a vehicle according to an old or a new road map can be prevented (Sengoku, Paragraph 0044).
In re claim 2, Sengoku teaches the following:
when the version of the route guidance map data and the version of the driving assistance map data do not match each other, obtain the driving assistance map data for a mesh through which the planned travel route passes, from the map provider (Paragraph 0044)
In re claim 3, Sengoku teaches the following:
when the version of the route guidance map data and the version of the driving assistance map data match each other, not obtain the driving assistance map data from the map provider (Paragraph 0044)
In re claim 4, Kawabata teaches the following:
the route guidance map data is map data representing a road section and an intersection to which a plurality of the road sections are connected; and the driving assistance map data is map data representing a structure of a lane formed in the road section (Fig.7, “autonomous driving map” is equivalent to driving assistance map and “navigation map” is equivalent to route guidance map)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAMI KHATIB/Primary Examiner, Art Unit 3669